must demonstrate the underlying facts by a preponderance of the
                       evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                       give deference to the district court's factual findings regarding ineffective
                       assistance of counsel but review the court's application of the law to those
                       facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                       (2005).
                                   First, appellant claimed that counsel was ineffective for failing
                       to investigate other sources of the victims' physical trauma or that the
                       victims' parents were motivated to fabricate the allegations by a desire to
                       steal from appellant. Appellant failed to demonstrate deficiency or
                       prejudice. The district court found that appellant did not present evidence
                       that the victims' parents stole from appellant, that the allegations were
                       fabricated, or that the trauma was caused by anything other than
                       appellant assaulting the victims, and it concluded that appellant thus
                       failed to demonstrate deficiency. The district court further found that
                       appellant would only "possibly" have wanted to go to trial given the
                       evidence adduced at the evidentiary hearing and wanted to go to trial now
                       only because of his fiancee's poor health, and it concluded that appellant
                       thus failed to demonstrate prejudice. The district court's conclusion is
                       supported by its factual findings, which in turn are supported by the
                       record. We therefore conclude that the district court did not err in
                       denying this claim.
                                   Second, appellant claimed that counsel was ineffective because
                       appellant was on psychotropic medication at the time of his guilty plea,
                       rendering it invalid. Appellant failed to demonstrate deficiency or
                       prejudice. The district court found that appellant's medication did not
                       interfere with his understanding of his guilty plea, trial counsel had no

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A

                1111
                reason to doubt appellant's competency at the guilty plea, appellant
                presented no evidence that he was incompetent, and appellant admitted in
                his own words to assaulting the victims, and it concluded that appellant
                thus failed to demonstrate deficiency or prejudice. The district court's
                conclusion is supported by its factual findings, which in turn are
                supported by the record. We therefore conclude that the district court did
                not err in denying this claim.
                             For the foregoing reasons, we
                             ORDER the judgment of the district court AFFIRMED. 2




                Douglas                                      Saitta




                      2 We  note that appellant also claimed below that counsel was
                ineffective for failing to conduct a trustworthiness hearing as to the child
                victims, for not moving to suppress appellant's statements to the police,
                and for telling appellant that he could not appeal because he pleaded
                guilty. Appellant presented no evidence to support these claims as he
                abandoned them at the start of his evidentiary hearing, and we therefore
                do not consider them on appeal.

                      We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                     cc: Hon. Patrick Flanagan, District Judge
                          Gilbert White
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    4E44>
                                                                 ER